Title: To George Washington from Moses White, 8 February 1791
From: White, Moses
To: Washington, George



Sir
Rutland; County of Worcester, State of Massa.February 8th 1791

Your readiness & patience to hear the wants of every citizen, hath emboldened me to lay before You my situation, & claim

Your patronage. Early in the late War, contrary to the advice of my Connections, I entered into the Army, where I continued to its disolution—Although, it was my lot to fall into a Regt that was unhappy on many accounts, & proved injurious to its Officers, Yet, I am Conscious of having executed my Duties with fidelity, & to the best of my Abilities and I was happy in meeting with the approbation of the Officers & the possession of the Confidence of the soldiery—But I had the missfortune of retireing from the Army with loss of health; in the month of Sept. 1782 in executing a piece of duty, through excessive fatigue, I ruptured a blood vessell in my Lungs, that proved the source of a long & painfull indisposition, four years I was languishing without, scarcely the hope of reliefe, two winters, I was under the necessity of seeking a Milder Climate as a necessary Alternative it proved in some measure salutary, by slow degrees I have been restored to a partial state of health, but during this whole time I was unable to attend to any kind of business whatever, which reduced me to the hard necessity of parting with my public securities for the inconsiderable consideration of 2/6 for the ⟨pillegible⟩ besides being beholden to my friends for considerable supplies—I have an amiable wife & an encreasing family who look up to me for support, in justice to whome I think it my duty, to tender, to that Country, in whose service I have spent my best days, & that which is yet of more consiquence, my health, my time & services. To You, Sir, I take the liberty of making this tender—so far as my claims to public favour, in reference to others, shall appear to you deserving, so far I beg leave to sollicit Your patronage. Should any employ offer in the arrangement of the Excise, wherein I can be usefull—I can only answer, that no one can receive such a favour with more gratitude, or strive more to deserve it. I have the honour to be, with all deference & respect sir Your most obedient & most humble servant

Moses White

